On August 12,1998, this court suspended respondent, David Clay Maxwell, Attorney Registration No. 0039122, last known business address in Newark, Ohio, for a period of two years, with one year of the suspension to be stayed on conditions. On January 25, 1999, relator, Disciplinary Counsel, filed a motion requesting this court to issue an order directing respondent to appear and show cause why he should not be held in contempt for failing to obey this court’s August 12, 1998 order. On March 31, 1999, this court granted relator’s motion and ordered respondent to file a written response to the *1484motion. On April 20, 1999, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS ORDERED by this court that this court’s March 31, 1999 order be, and hereby is, dismissed.
Cook, J., dissents, would find respondent in contempt, and would impose a fine of $250 and costs.